EXHIBIT 12.1 Ratio of Earnings to Fixed Charges Our earnings are inadequate to cover fixed charges. The following table sets forth the dollar amount of the coverage deficiency (in thousands) for the periods indicated. Year Ended December31, EARNINGS: Net loss $ ) $ ) $ ) $ ) $ ) Plus fixed charges 58 56 64 74 72 Total loss to cover fixed charges (11,287 ) (13,966 ) (2,839 ) (3,608 ) (4,370 ) FIXED CHARGES: Interest portion of rental expense (see below) 58 56 64 74 72 DEFICIENCY OF EARNINGS TO COVER FIXED CHARGES $ ) $ ) $ ) $ ) $ ) The estimate of the interest portion of rental expense is calculated as one-third of total rental expense for the period.
